SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1117
KA 12-01650
PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAVID A. HENNIGAN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (CARA A. WALDMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (MELANIE J. BAILEY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Ontario County Court (Craig J.
Doran, J.), rendered July 2, 2012. Defendant was resentenced upon his
conviction of assault in the second degree, assault on a peace
officer, police officer, fireman, or emergency medical services
professional and attempted criminal possession of a weapon in the
second degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of, inter alia, assault in the
second degree (Penal Law § 120.05 [3]) and, in appeal No. 2, defendant
appeals from a judgment convicting him upon his plea of guilty of,
inter alia, burglary in the second degree (§ 140.25 [2]). Although
the notice of appeal in appeal No. 1 is taken from the judgment
entered May 21, 2012, and not the resentence on July 2, 2012, we
exercise our discretion to treat the appeal as taken from the
resentence (see CPL 460.10 [6]). We reject defendant’s contention in
appeal Nos. 1 and 2 that the concurrent sentences are unduly harsh and
severe.




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court